DETAILED ACTION

In response to the Amendment filed June 24, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 12 are allowable over the Prior Art of Record because it fails to teach or suggest a drawing device, comprising a display screen sealingly rotatably coupled to the housing, an inner surface of which forms an enclosure with the cavity; and at least one positioning structure supported in the enclosure coupled to the first stylus controller to move a first stylus in a first set of directions that are parallel to a first axis, the first stylus removing the powder from the inner surface of the display screen through contact with the inner surface of the display screen in combination with the remaining limitations of the claims.

Claims 13 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a drawing device, comprising a display screen sealingly coupled to the housing, an inner surface of which forms an enclosure with the cavity; and at least one positioning structure supported in the enclosure coupled to the first stylus controller to simultaneously move a first stylus and a second stylus in a first set of directions that are parallel to a first axis, the first stylus and the second stylus removing the powder from the inner surface of the display screen through contact with the inner surface of the display screen in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Kinberg (US 4,801,266)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 2, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861